448 F.2d 642
Wilford Lee BAIZE, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 71-1238.
United States Court of AppealsFifth Circuit.
Sept. 15, 1971.

Carroll Shaddock, Houston, Tex.  (Court-appointed), for petitioner-appellant.
Crawford C. Martin, Atty. Gen., Glenn R. Brown, Asst. Atty. Gen., Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty. Gen., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
In this appeal from a denial in the district court of habeas relief Baize contends that the finding of the district Court that his confession was voluntary is clearly erroneous; that the state court failed to properly follow the state sentencing procedures; that Baize had ineffective counsel in two cases used to enhance his punishment; that because of coercion by the state prosecutor Baize withdrew an appeal from a criminal conviction.


2
The district court held an evidentiary hearing and fully considered all of the contentions presented by Baize.  We are convinced that the district court was correct in denying relief.  The judgment is affirmed.